     Case 1:20-cv-00155-DAD-JLT Document 13 Filed 03/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RAJI KITCHEN,                                     No. 1:20-cv-0155 NONE JLT (PC)
12                      Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS TO DISMISS THE
13          v.                                         COMPLAINT
14   C. BROUSSARD, et al.,                             (Doc. Nos. 1, 10)
15                      Defendants.
16

17          Plaintiff Raji Kitchen, a state prisoner proceeding pro se, brought this civil rights action

18   under 42 U.S.C. § 1983 seeking damages and declaratory relief as a result of a decision made by

19   defendants—officials at the California City Correctional Facility—to deny plaintiff’s request for

20   an early release date. (Doc. No. 1 at 3–9; see also id., Ex. F.) Plaintiff claims that defendants

21   miscalculated the credits he had earned entitling him to an early release in violation of California

22   law and regulations, which he asserts in turn also violated his Eighth and Fourteenth Amendment

23   rights. (Id. at 3–9.) This matter was referred to a United States Magistrate Judge pursuant to 28

24   U.S.C. § 636(b)(1)(B) and Local Rule 302.

25          The assigned magistrate judge screened plaintiff’s complaint pursuant to 28 U.S.C.A.

26   § 1915A, and found that plaintiff failed to state a cognizable claim for relief and that granting

27   further leave to amend would be futile. (Doc. No. 10 at 7–8.) Accordingly, the magistrate judge

28   recommended that the complaint be dismissed with prejudice. (Id.) Plaintiff has filed objections
                                                       1
     Case 1:20-cv-00155-DAD-JLT Document 13 Filed 03/02/21 Page 2 of 2


 1   to the pending findings and recommendations. (Doc. No. 11.)

 2           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

 3   conducted a de novo reviewed of this case. The undersigned finds the pending findings and

 4   recommendations to be supported by the record and proper analysis and plaintiff’s objections to

 5   be unpersuasive. In his objections, plaintiff raises various arguments that have been addressed by

 6   the magistrate judge in the findings and recommendations. (Doc. No. 11 at 4–8; see Doc. No. 10

 7   at 5–7.) The court need not recap all of the magistrate judge’s analyses of plaintiff’s arguments,

 8   but plaintiff’s Fourteenth Amendment claim deserves attention since plaintiff argues the issue

 9   extensively in his objections. As the Supreme Court has held, “States are under no duty to offer

10   parole to their prisoners,” but when “a State creates a liberty interest” by offering parole, the due

11   process right plaintiff entitled to is nonetheless “minimal.” Swarthout v. Cooke, 562 U.S. 216,

12   220 (2011). That is, plaintiff is entitled to “an opportunity to be heard” and “a statement of the

13   reasons why parole was denied,” but no more. Id. Here, plaintiff’s allegations and exhibits show

14   that after plaintiff’s request for release on parole was initially denied, plaintiff appealed that

15   denial several times; each time, defendants issued a written explanation of their decision

16   affirming the initial denial of parole. (Doc. No. 1 at 4–8, Exs. B–F.) Thus, plaintiff’s Fourteenth

17   Amendment rights were not violated with respect to the denial of parole. It follows that the

18   pending findings and recommendations should be adopted.

19           Accordingly, the court ORDERS as follows:

20       1. The findings and recommendations issued on November 9, 2020 (Doc. No. 10) are
21           ADOPTED in full;

22       2. The complaint (Doc. No. 1) is DISMISSED with prejudice; and

23       3. The Clerk of Court is DIRECTED to assign a district judge to this case for the purpose of

24           closing the case, then to enter judgment and to close the case.

25   IT IS SO ORDERED.
26
         Dated:     March 1, 2021
27                                                          UNITED STATES DISTRICT JUDGE

28
                                                        2
